Fourth Court of Appeals
                                     San Antonio, Texas
                                          February 7, 2017

                                        No. 04-17-00045-CV

     In re ATW INVESTMENTS, INC., Brian Payton, Ying Payton, and American Dream
                       Renovations and Construction, LLC,

                    From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017-CI-00545
                           Honorable Norma Gonzales, Judge Presiding


                                           ORDER
Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice


      The real parties-in-interest have filed a motion for extension of time to file their response.
The motion is GRANTED. Any response by the real parties-in-interest is due on February 13,
2016.

           It is so ORDERED on February 7, 2017.

                                                     PER CURIAM



           ATTESTED TO: _________________________________
                        Keith E. Hottle, Clerk